Citation Nr: 1706718	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  13-15 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

The propriety of the reduction of the evaluation for hypothyroidism, status post right hemithyroidectomy and thyroid adenoma, from 60 percent to noncompensably disabling, effective February 1, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran had active service from March 1977 to July 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in St. Petersburg, Florida, which reduced the Veteran's evaluation for hypothyroidism, status post right hemithyroidectomy and thyroid adenoma, from 60 percent to noncompensably disabling, effective February 1, 2011.  The Veteran timely appealed the propriety of that reduction.  


FINDING OF FACT

In reducing the disability rating for hypothyroidism, status post right hemithyroidectomy and thyroid adenoma, the RO did not meet all the due process requirements in executing such a reduction; the reduction was not effectuated the last day of the month in which a 60-day period from the date of notice to the Veteran expired.  


CONCLUSION OF LAW

The reduction of the disability rating for the Veteran's hypothyroidism, status post right hemithyroidectomy and thyroid adenoma, from 60 percent to noncompensably disabling, is void ab initio.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.105(e) (2016).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds there has been sufficient VA compliance with the notice and duty to assist provisions of the law for the decision reached in this case, and that, in view of the favorable outcome herein, any possible deficiencies have not prejudiced the outcome.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Inasmuch as the issue of reduction of rating for hypothyroidism, status post right hemithyroidectomy and thyroid adenoma, involves rating reduction rather than rating increase, there are specific notice requirements, found in 38 C.F.R. § 3.105(e), which are applicable.  Section 3.105(e), 38 C.F.R., sets forth procedural requirements for reductions in disability compensation ratings.  When a rating reduction is anticipated that would result in a reduction or discontinuance of compensation payments currently being made, the beneficiary must be notified of the proposed reduction, with notice of the reasons for the proposed reduction.  Further, the beneficiary must be allowed a period of at least 60 days to submit additional evidence to show that the rating should not be reduced.  After the allotted period, if no additional evidence has been submitted, final rating action will be taken and the rating will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating expires.  38 C.F.R. § 3.105(e).  

In this case, the requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability rating from 60 percent to noncompensable for the Veteran's service-connected hypothyroidism, status post right hemithyroidectomy and thyroid adenoma, were not properly carried out by the RO.  The RO notified the Veteran of a proposed rating reduction in November 2010.  She was notified in a letter dated November 4, 2010, and she was provided a copy of the rating decision which provided a detailed explanation about the RO's proposed action.  The RO instructed the Veteran to submit within 60 days any additional evidence to show that her rating should not be reduced.  The RO also gave the Veteran 30 days to request a predetermination hearing.  The RO took final action to reduce the disability rating in a January 2011 rating decision.  The RO informed the Veteran of this decision by letter dated January 19, 2011.  The reduction was effective February 1, 2011.  

In the present case, the record does not reflect that these procedural safeguards were afforded the Veteran.  Specifically, she was not afforded notice of the final rating reducing her benefits effective the last day of the month in which a 60-day period from the date of notice thereof.  In the January 2011 rating decision and notice to the Veteran, benefits were reduced to a noncompensable evaluation effective February 1, 2011, rather than the required date of April 1, 2011.  This reduction of the evaluation for her only service-connected disability clearly resulted in discontinuance of compensation payments being made.  Since the regulatory procedural safeguards were not met in this case, the Board need not consider whether the evidence supported the rating reduction.  Rather, the RO's action is void ab initio and must be set aside.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  The 60 percent rating is restored, effective February 1, 2011.


ORDER

The reduction from 60 percent to noncompensably disabling for the Veteran's service-connected hypothyroidism, status post right hemithyroidectomy and thyroid adenoma, is void ab initio, and the 60 percent rating is restored, effective February 2, 2011.  The appeal is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


